Baker, J.
— This cause has been transferred here because the Appellate Court was equally divided on the questions involved. Island Coal Co. v. Swaggerty, 27 Ind. App. 697.
Appellee had judgment against appellant for damages for personal injuries, the proximate cause of which was ■alleged to be appellant’s failure to comply with certain provisions of the statutes in relation to the operation of coal mines. The assignments challenge the sufficiency of the complaint and the correctness of the ruling denying a new trial. The controlling questions relate to assumption of risk and contributory negligence, and were decided adversely to appellant’s contention in Davis Coal Co. v. Polland, 158 Ind. 607.
We find no error in the record. Judgment affirmed.